per curiam:
El Ledo. Jaime Castrillón Ramírez fue admi-tido al ejercicio de la abogacía y el notariado en noviembre de 1978.
El 13 de enero de 1998, luego de encontrar que existía causa probable para ello, se formularon en contra de Cas-trillón Ramírez las acusaciones correspondientes, por la co-misión del delito de apropiación ilegal agravada y del de-lito de posesión y traspaso de documentos falsificados. Conforme a éstas, se acusaba a Castrillón Ramírez de ha-ber obtenido y haber traspasado ilícitamente un cheque por la cantidad de $5,000.
Castrillón Ramírez fue juzgado por tribunal de derecho. El 29 de julio de 1998 dicho tribunal lo absolvió del delito de apropiación ilegal agravada, pero lo encontró culpable de la comisión del delito grave de posesión y traspaso de documentos falsificados, en violación del Art. 272 del Có-digo Penal de Puerto Rico, 33 L.P.R.A. see. 4592.
El 27 de mayo de 1999, el Tribunal de Primera Instan-cia, Sala Superior de Arecibo, le impuso a Castrillón Ramí-*90rez una pena de seis (6) años de reclusión, mediante el régimen de sentencia suspendida. En esa misma fecha, mediante una resolución, el juez de instancia nos remitió el asunto, con copia certificada de la sentencia dictada.
l — l
La See. 9 de la Ley de 11 de marzo de 1909 (4 L.P.R.A. see. 735), en lo pertinente, dispone lo siguiente:
La persona que siendo abogado fuere convicta de un delito grave cometido en conexión con la práctica de su profesión o que implique depravación moral, cesará convicta que fuere, de ser abogado o de ser competente para la práctica de su profesión. A la presentación de una copia certificada de la sen-tencia dictada a la Corte Suprema, el nombre de la persona convicta será borrado, por orden de la Corte, del registro de abogados. Al ser revocada dicha sentencia, o mediante el per-dón del Presidente de los Estados Unidos o del Gobernador de Puerto Rico, la Corte Suprema estará facultada para dejar sin efecto o modificar la orden de suspensión.
Reiteradamente hemos resuelto que, tratándose de abogados, la depravación moral consiste en hacer algo contrario a la justicia, a la honradez, a los buenos principios o a la moral. In re Ríos Ruiz, 129 D.P.R. 666 (1991); In re Boscio Monllor, 116 D.P.R. 692 (1985); Morales Merced v. Tribunal Superior, 93 D.P.R. 423 (1966).
Es evidente que el delito por el cual el licenciado Castrillón Ramírez fue encontrado culpable, es contrario a la honradez y a los buenos principios, y constituye depravación moral.
Habiéndose presentado copia certificada de la sentencia condenatoria dictada por el Tribunal de Primera Instancia, y luego del examen del expediente de dicho caso, en virtud de lo dispuesto por la ley citada, y conforme a nuestra fa-cultad inherente para reglamentar el ejercicio de la aboga-*91cía y nuestros precedentes sobre el particular(1) se decreta la separación indefinida del Ledo. Jaime Castrillón Ramí-rez del ejercicio de la profesión y se ordena que se borre su nombre del Registro de Abogados.

Se dictará la sentencia correspondiente.

El Juez Presidente Señor Andréu García no intervino.

 In re Ríos Ruiz, 129 D.P.R. 666 (1991); In re Santiago Casanova, 122 D.P.R. 489 (1988); In re Malavé Ortiz, 119 D.P.R. 492 (1987); In re Rivera Cintrón, 114 D.P.R. 481 (1983).